Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 15, it is unclear if water is contained in the water based silicone elastomer composition (i) or not.  From this one cannot tell if the amount of water (iv) limits the total amount of water in the composition.  If water can be present in (i) then the total amount of water that can be present in the composition can be as high as, for instance, 99 wt%.  Taken another way, it is unclear what weight to give the phrase “water based” such that one cannot determine if this includes water or not.  
	In claim 3 it is unclear if the water therein is in addition to any water that is found in (i) and (iv) in claim 1.  It is further unclear how this water can be distinguished from the water already found in claim 1.
	In claim 3 it is unclear if the term “non-ionic surfactant” is intended to be a differ-ent surfactant from the silicone surfactant (iii) or if this could be the same.
	
Applicant is advised that should claims 1, 2, 6, 8, 10 and 14 be found allowable, claims 15 to 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The Examiner cannot find a difference between the content covered by these claims since the components in claim 1 will necessarily be combined to form the composition therein.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al.
	Schroeder et al. teach a silicone emulsion which contains 100 parts of a polymer and .1 to 20 parts of a crosslinker (which together form the claimed silicone elastomer composition), 50 to 300 parts by weight water and .5 to 10 parts by weight of a surfact-ant.  See for instance column 2, lines 10 and on.  While it is unclear how much water is actually present in the claimed coating composition (see the rejection in paragraph 1 supra), the amount of water, surfactant and silicone elastomer as claimed fall within the breadth of Schroeder et al. such that one having ordinary skill in the art would have found amounts of (i), (iii) and (iv) to have been obvious and well within the level of skill of the ordinary artisan.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).  
	In particular, in reference to the surfactant, see column 5, lines 47 and on, which teaches that a silicone glycol hydrosilylation product of heptamethyltrisiloxane and ethoxylated allyl alcohol is preferred.  This meets the requirements of claims 8 and 14 as well.  
	Note too that, since the total amount of surfactant in Schroeder et al. is based on the 100 parts polymer this allows for less than .5 wt% total surfactant.  The Examiner notes this to emphasize the fact that the lower amount of surfactant in Schroeder et al. does not merely “meet” the claimed upper limit of surfactant.
	In this manner Schroeder et al. teach and/or suggest the claimed amounts and components of (i), (iii) and (iv).  
	With this in mind, see column 6, line 42, which teaches that adhesion promoters can be added.  As applicants are certainly aware, silane adhesion promoters are very common and well known in the silicone art.  Furthermore glycidoxypropyltrimethoxy silane, the specific one in claim 6, is extremely common as well.  Such silanes function well as adhesion promoters because the Si bonded methoxy groups can bond to, or interact with, one surface while the epoxy group can bond to, or interact with, another.  While column 6 does not teach a specific amount one having ordinary skill in the art 
	For claim 2 note that this is found in columns 2 and 3, particularly column 2, line 60, and column 3 line 29 to 38, which teaches such components as most preferred.
	For claim 5 see the solids content in column 6, lines 36 and on, which embraces the instantly claimed range.  Note that the specifically delineated amount of 70 % falls within the claimed range.
	For claim 6, see that supra regarding the well-known fact such silanes are extremely common adhesion promoters.
	For claim 7 again note that adjusting the amount of adhesion promoter in an effort to optimize adhesion would have been well within the skill of the ordinary artisan.
	For claim 9 note that the lower amount of .5 wt% surfactant will meet and/or overlap with the claimed range (as noted supra) such that one having ordinary skill in the art would have found an amount within the claimed range obvious.
	For claim 10 please see column 5, lines 60 and on.  See also column 6, line 43 which teaches pigments.
	For claim 11 note that the acrylics are taught by Schroeder et al.
	For claim 12 note that this would appear to be a property necessarily present in the composition of Schroeder et al. since it is one that is likewise present in the claimed composition.  
	For claim 13 note that this language does not actually require fumed silica to be present.
	
The Examiner notes that the subject matter of claims 3 and 4 are neither taught nor suggested by the prior art.  Specifically claim 3 requires that all of the ingredients therein be present and such components, in addition to the components and amounts as found in claim 1, are not taught or suggested by Schroeder et al.  The Examiner notes, though, that these claims remain rejected under 35 USC 112, as noted supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/18/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765